IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LOUIS HERNANDEZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3631

CHENEY BROTHERS/
TRAVELERS INSURANCE,

      Appellees.

_____________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Judge of Compensation Claims.
Nolan S. Winn, Judge.

Date of Accident: January 8, 2014.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Jerry K. McKim of Wyland & Tadros, LLP, West Palm Beach, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.